Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment

2.        An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Matthew Curran ( Reg. 71,094) on 5/25/2022.
3.        The application has been amended as followings:

(Currently amended) A wireless power receiver adapted for supplying electrical power to a load, the wireless power receiver comprising: an optical-to-electrical power converter, an inductor, a switch and an energy storage device, wherein the wireless power receiver is adapted to receive power from a transmitter having a laser whose gain medium has a bandgap and is pumped by a laser driver; and wherein the energy storage device is either a rechargeable battery or a super-capacitor, and is adapted to supply a minimal operational output power to the load; and wherein the switch has a closed serial resistance R, measured in Ohms, given by: 

    PNG
    media_image1.png
    126
    455
    media_image1.png
    Greyscale

where: Egain is a bandgap of the gain medium of the laser, measured in Joules, 
and Plaser driver is the power pumped by the laser driver into the gain medium, measured in Watts; and wherein the inductor has an inductance L measured in Henries, given by: 

    PNG
    media_image2.png
    177
    500
    media_image2.png
    Greyscale

where: f is a switching frequency measured in Hz, 
Egain is the bandgap of the gain medium of the laser, measured in Joules, 
Voutput is an output voltage measured in Volts, from a voltage converter adapted to boost a voltage output from the optical-to-electrical power converter, and 
Plaser driver is the power, pumped by the laser driver into the gain medium, measured in Watts.

Claim 2, line 1, amend “A wireless power receiver” to -- The wireless power receiver—

Claim 3, line 1, amend “A wireless power receiver” to -- The wireless power receiver—

Claim 4, line 1, amend “A wireless power receiver” to -- The wireless power receiver—

Claim 5, line 1, amend “A wireless power receiver” to -- The wireless power receiver--

Claim 6, line 1, amend “A wireless power receiver” to --The wireless power receiver—

Claim 6, line 2-3, amend “the first overtone” to --a first overtone--

Claim 6, line 3, amend “the second overtone” to – a second overtone—

Claim 7 (Currently Amended): An electronic circuit for interim energy storage between an optical-to-electrical energy converter adapted to receive optical power from a laser beam, and an electronic device, comprising:
a rechargeable battery, a switch and a power socket, the power socket configured to supply power to the electronic device, wherein
the rechargeable battery is connected in parallel to the power socket and is adapted to supply a minimal operational output power, and
the switch has a conducting mode and a non-conducting mode, a resistance measured

in Ohms in the conducting mode being selected such that the resistance is given by:

    PNG
    media_image3.png
    126
    455
    media_image3.png
    Greyscale


where Egain is a bandgap a gain medium of the laser, and has a value between 0.8eV and 1.1eV, and 
Plaser driver is the power measured in Watts, supplied by a laser driver to the gain medium of the laser.
Claim 8, line 1, amend “An electronic circuit” to -- The electronic circuit—

Claim 9, line 1, amend “An electronic circuit” to -- The electronic circuit—

Claim 10, line 1, amend “An electronic circuit” to -- The electronic circuit—

Claim 10, line 3, amend “the first overtone” to --a first overtone--

Claim 10, line 3, amend “the second overtone” to – a second overtone—

Claim 11 (Currently Amended): A method of supplying electrical power from a rechargeable battery to an electronic device, comprising:
receiving at an optical-to-electrical power converter, an optical beam from a laser beam transmitter, and converting the optical beam into electrical power having a first voltage; and
using a DC/DC power converter to convert the electrical power having a first voltage to electrical power at a second, battery charging voltage, the DC/DC converter comprising an inductor and a switch;
wherein the switch has a conducting mode and a non-conducting mode, a resistance R of the conducting mode, measured in Ohms, being given by: 

    PNG
    media_image4.png
    81
    291
    media_image4.png
    Greyscale



 where: Egain is a bandgap a gain medium of  a laser, measured in Joules, having a value between 0.8eV and 1.1 eV, and
 Plaser driver is [[the]] power supplied by a laser driver to [[a]] the gain medium of [[a]] the laser, measured in Watts, and wherein the rechargeable battery is adapted to supply a minimal operational output power, and wherein the rechargeable battery is connected by a socket to the electronic device.

Claim 12, line 1, amend “A method” to –the method--

Claim 13, line 1, amend “A method” to – the method—

Claim 14, line 1, amend “A method” to –the method—

Claim 14 (Currently Amended): [[A]] The method according to claim 11, wherein the switch is switched at a frequency between:

    PNG
    media_image5.png
    191
    621
    media_image5.png
    Greyscale

  Egain is the bandgap of the gain medium of the laser, measured in Joules, 

Voutput is [[the]] an output voltage from the DC/DC converter, measured in Volts,  and
 Plaser driver  is the power [[pumped]] supplied by the laser driver [[onto]] to the gain medium, measured in Watts.

Claim 15, line 1, amend “A method” to – the method—

Claim 16, line 1, amend “A method” to – the method—

Claim 16, line 3, amend “the first overtone” to --a first overtone--

Claim 16, line 3, amend “the second overtone” to – a second overtone—

Claim 17, line 1, amend “A method” to – the method—



Allowable Subject Matter
4. 	Claims 1-17 are allowed.
5. 	The following is an examiner’s statement of reasons for allowance:
	Regarding to Claims 1, 7, 11, 
	Alpert (US 20100320362) teaches a wireless power receiver adapted for supplying electrical power to a load ( Fig. 10) , the wireless power receiver comprising: an optical-to-electrical power converter (energy converter, Claim 52 of Alpert),  an inductor, a switch and an energy storage device, wherein the wireless power receiver is adapted to receive power from a transmitter having a laser whose gain medium has a bandgap ( gain medium 82, Fig. 8C of Alpert) and is pumped by a laser driver( an element for exciting the gain medium to induce lasing, [0059](iv) of Alpert); and wherein the energy storage device is either a rechargeable battery ([0002] recharge battery) or a super-capacitor, and is adapted to supply a minimal operational output power to the load; 
Keysar (US20130264870)) teaches an inductor ( e.g. 290, Fig. 2 of Keysar), an energy storage device (e.g. 260, Fig. 2 of Keysear) and a switch ( e.g. 240, 250, Fig. 2 of Kaysar); the energy storage device is either a rechargeable battery or super-capacitor.
However, the prior art of record fails to teach or suggest 
	wherein the switch has a closed serial resistance R, measured in Ohms, given by: 
 
    PNG
    media_image3.png
    126
    455
    media_image3.png
    Greyscale

where: Egain is a bandgap of the gain medium of the laser, measured in Joules, and Plaser driver is the power pumped by the laser driver into the gain medium, measured in Watts in combination with other limitations of the claim.
	Regarding to Claims 2-6, 8-10, 12-17, they depend on claims 1, 7, 11 above.
6.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Terminal Disclaimer
The terminal disclaimer filed on 5/19/2022 disclaiming the terminal portion of
any patent granted on this application which would extend beyond the expiration date of US
9312701, US 9742223, US Application No. 17549295 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Della-Pergola (US20140126603A1) teaches about A distributed resonator laser system using retro-reflecting elements, in which spatially separated retroreflecting elements define respectively a power transmitting and a power receiving unit.
Alpert (US20090103925A1) teaches about directional light transmitter and receiver.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINPING SUN/Primary Examiner, Art Unit 2836